Citation Nr: 1420475	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1986 to January 2000.  This included deployment to Southwest Asia from August 1990 to April 1991.  He is in receipt of the Combat Infantryman's Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of the appeal, the RO issued a July 2012 rating decision and supplemental statement of the case (SSOC), increasing the evaluation to 70 percent effective his January 2010 date of claim for increased evaluation.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.  

On his August 2010 substantive appeal, the Veteran requested a Board hearing.  However, he withdrew this request in an August 2011 statement.  As there are no other hearing requests or requests to reschedule of record, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2013).  

A review of the Virtual VA claims file reveals VA treatment records which were considered by the RO in a February 2014 SSOC.  A review of the Veterans Benefits Management System reveals documents that are not pertinent to the present appeal.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but without total occupational and social impairment.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's January 2010 claim for increased evaluation, and prior to the adjudication of that claim in April 2010, the RO mailed the Veteran a letter in February 2010 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for PTSD under Diagnostic Code 9411 in the July 2010 statement of the case (SOC), which was followed by an SSOC in 2014.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's Central Texas Healthcare System VA treatment records with the file.  The Veteran has not identified any relevant private treatment records for the RO to assist him in obtaining.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In February 2010 and July 2012, the VA provided the Veteran with mental health examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Here, the February 2010 and July 2012 VA examination reports show that each examiner considered the relevant history of the Veteran's combat experience, addressed his symptoms, and performed a thorough psychiatric examination.  Both examiners also provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examinations are adequate.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Accordingly, the Board will address the merits of the claim.  


The Merits of the Claim

The Veteran seeks increased evaluation for PTSD.  In the April 2010 rating decision on appeal, the RO continued the existing 30 percent evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In a July 2012 decision and SSOC, the RO awarded a 70 percent evaluation, effective his January 2010 date of claim.  The Veteran argues that the evaluation does not accurately reflect the severity of his PTSD.  Upon careful review of the record, the Board finds that an evaluation in excess of 70 percent for PTSD is not warranted.  The Veteran's disability picture is consistent with a 70 percent rating during the appellate period, which corresponds to occupational and social impairment with deficiencies in most areas.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A higher 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, VA has adopted the DSM-IV.  That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See DSM-IV at 46-47.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed in Diagnostic Code 9411 are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a particular disability evaluation is warranted, the Diagnostic Code requires not only the presence of certain symptoms, but also that those symptoms have caused a particular level of occupational and social impairment.  The regulation requires an ultimate factual conclusion as to the veteran's level of impairment.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence for consideration in this case includes VA treatment records, February 2010 and July 2012 VA examination reports, and the Veteran's lay statements.  VA records show that the Veteran has been on a prescription regimen for his nightmares, sleep impairment, and depressed mood.  He denied anxiety or depression in June 2009.  In a December 2009 VA record, the Veteran reported depression and stress at work, but denied suicidal and homicidal ideations.  He stated that the medicals did not help his mood and felt he'd be better off dead.  The Veteran denied active suicidal ideations.  The examiner found the Veteran alert, oriented, and neatly groomed, with logical and coherent thoughts and no suicidal or homicidal ideations.  

At the February 2010 VA examination, the Veteran reported nightmares, flashbacks, intrusive thoughts, problems with anger, irritability, problems with attention span and concentration, frustration, increased arousal, and paranoid thinking.  He also related that he avoids crowds, experiences hypervigilance in social situations, and prefers being alone.  The Veteran described panic attacks around people, particularly veterans, causing him to feel confined and agitated.  Due to his inability to adapt to people, he isolates himself at work and home.  This self-inflicted isolation has also caused the Veteran to give up leisure pursuits.  He denied delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, and impaired impulse control; but endorsed suicidal and homicidal ideations, memory loss, panic attacks, depressed mood, anxiety, and sleep problems.  The Veteran described this anxiety as the source of his intentional isolation, explaining that he avoids people as much as he can so that his temper and dealing with them will not cause him to lose focus or his train of thought.  

The examiner noted severe anxiety in crowded places, hypervigilance, fatigue, irritability, and difficulty concentrating which caused problems at work and school.  The examiner found impaired thought process and exaggerated startle response, but normal orientation in all spheres and normal speech.  The examiner noted the Veteran maintained minimal personal hygiene.  The examiner determined there were chronic and severe PTSD symptoms, causing occupational and social difficulties.  The examiner assessed a GAF score of 55, indicating moderate symptoms and difficulty in social and occupational functioning.  See DSM-IV at 46-47.  The examiner diagnosed major depressive disorder, and noted that the symptoms of this disorder and PTSD overlap.  The examiner related symptoms of depressed mood, anhedonia, fatigue, weight gain, decreased motivation, and suicidal ideation to depression; whereas he related symptoms of re-experiencing, avoidance, increased arousal to PTSD.  However, the February 2010 offered the opinion that the Veteran's depression resulted from the social and occupational difficulties he experiences as a result of his service-connected PTSD symptoms.  Thus, all such signs and symptoms must be attributed to the service connected condition of PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In May 2010 VA records, there were positive depression screens, and no suicidal thoughts or self-harm thoughts. In June 2010 VA records, the Veteran reported feeling depressed.  He was separated from his wife, and felt he was better off on his own. The Veteran felt he was better off dead yet lacked specific suicidal ideation, intent, or plan.  He further reported daily panic attacks, but that he was still working as a corrections officer.  His psychiatrist objectively noted him to be alert and oriented, as well as appropriately dressed and groomed.  She assessed a GAF score of 58, which indicates moderate symptoms and difficulty in social and occupational functioning.  The psychiatrist reported the Veteran's thought content to be logical and coherent, without suicidal or homicidal ideation, but noted his mood to be depressed.  

In January 2011 VA records, the Veteran again reported feeling depressed and having nightmares in additional to sleep difficulties.  He still felt that he would be better off dead, but again denied plan or intent to harm himself.  The Veteran related that he still worked as a corrections officer, but that he was no longer engaged in his previous hobbies of bowling, fishing, and horseback riding.  The examiner found him to be alert and oriented, and appropriately dressed and groomed.  The examiner reported the Veteran's thought content to be logical and coherent; and noted passive suicidal thoughts without plan, or intent, or homicidal ideation.  She finally noted the Veteran's mood to be depressed, and assessed a GAF score of 58, which reflects which indicates moderate symptoms and difficulty in social and occupational functioning.  

VA records dated from January 2011 through August 2011, indicate the Veteran sought individual psychotherapy.  These records show that the Veteran isolates himself at work and at home, reporting that he would work 75 hours per week if he could.  He explained that he feels safe at work where his intrusive thoughts decline, while in contrast, he has panic attacks whenever he is in public.  He also reported that suicidal thoughts are continually with him, as part of his makeup, but without intent or plan.  In January 2011, February 2011, March 2011, May 2011, and August 2011, the VA practitioner assessed a GAF score of 55, which indicates moderate symptoms and difficulty in social and occupational functioning.  The Veteran reported daily suicidal thoughts without intent or plan.  Throughout his individual therapy, the Veteran reported that his work saves him, and noted how similar his current job is to the military.  However, he also expressed struggling with difficulty sleeping, hypervigilance, and problems in public.  The examiner consistently noted the Veteran to be clean and appropriately dressed, with a flattened mood, congruent affect, normal speech, and relevant thoughts.  

Following this individual psychotherapy, VA records dated in November 2011, July 2012, January 2013, and January 2014 indicate that the Veteran's psychiatrist consistently assessed a GAF score of 58, which indicates moderate symptoms and difficulty in social and occupational functioning.  The examiner noted the Veteran to be both alert and oriented, and exhibit logical thoughts.  The Veteran's suicidal ideation fluctuated slightly over this time.  In November 2011, he reported passive suicidal thoughts without plan.  In July 2012 and January 2013, he denied suicidal or homicidal ideation, but in January 2014, he again reported suicidal thoughts without intent.  The Veteran consistently recounted nightmares, little activity outside of his work and home, and poor energy levels.  

At the July 2012 VA examination, the Veteran reported that he spends all of his time either at work or at home, as he still finds it difficult to deal with people.  He further specified that his house is the only place he feels comfortable, and that he does not like going to new places.  He reported increased arousal, avoidance, re-experiencing his stressor, and two marriages ending in divorce.  He expressed that the symptoms of isolation, panic attacks, and discomfort in crowds had become more severe in the past two years.  Regarding his work, he described the flexibility to switch units and ability to vent his frustration, but also constant confrontation and that his role encourages a "war mentality."  The examiner noted the Veteran to be visibly with a depressed mood, anxiety, suspiciousness, near continuous panic, chronic sleep impairment, impaired short and long term memory, impaired judgement, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, suicidal ideation, and difficulty in adapting to stressful situations.  The examiner found no impaired impulse control, obsessional rituals, spatial disorientation, delusions, hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, or disorientation to time or place.  The examiner characterized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity, and assessed an overall GAF score of 54, which indicates moderate symptoms and difficulty in social and occupational functioning.  

Evaluating the evidence in light of the pertinent rating criteria demonstrates that a 100 percent evaluation is not warranted at any time during the appeal period.  The evidence does not demonstrate total occupational and social impairment.  Although the Veteran was divorced from his second wife, he remained employed throughout the appeal period.  Although he reported at the July 2012 VA examination that he has been reprimanded at work and has switched units over difficulties with co-workers, he also reported maintaining the same job since his separation from service in 2000.  This does not approximate total occupational impairment; the 70 percent evaluation reflects difficulty in adapting to stressful circumstances such as work.  In addition, the Veteran is severely socially impaired due to his self-isolation, but the inability to establish and maintain effective relationships is reflected in the 70 percent evaluation.  

Further, at no point does the evidence indicate gross impairment in thought process or communication.  The VA records and examinations indicate the Veteran had logical and coherent thought processes with normal speech.  No inappropriate behavior was noted; rather the 2012 VA examiner determined there wasn't any. Although the Veteran had some passive suicidal ideations, there was no intent or plan and he was found to not be a danger to himself.  Both the VA examination reports and VA treatment records consistently show the ability to maintain hygiene and perform activities of daily living.  The Veteran was found fully oriented, thus the evidence reflects he was not disoriented to time or place.  Treatment records and examinations indicated some memory impairment, but none to the severity of memory loss for names of close relatives, own occupation, or his own name.  The Veteran also consistently denied delusions and hallucinations.  Thus, taking the Veteran's self-reported symptoms with their concurrent effect on his social and occupational functioning, the evidence of record does not support a 100 percent evaluation. 

Extra-schedular evaluations are also for consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported PTSD symptoms which include chronic sleep impairment, depressed mood, suspiciousness, anxiety, hypervigilance, panic attacks, the inability to maintain his second marriage, and suicidal ideation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.

Moreover, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b) as "governing norms."  As discussed above, the Veteran's VA treatment records show individual psychotherapy from January 2011 to August 2011, but no hospitalization for PTSD, and that he has successfully maintained the same job for over ten years.  The evidence fails to show that PTSD has caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board concludes that the preponderance of the evidence is against an evaluation in excess of 70 percent for the Veteran's PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


